DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have been amended to recite that a determination is made and/or a status register bit indicates that a second storage device is directly coupled to the first storage device without employing a separate intermediate controller.  Notably, it appears the applicant intends the term “directly coupled” to have a different scope than the connected elements of Klughart et al. (see, e.g., REMARKS:05/2022:p9).  The applicant certainly has support for detecting if an element is coupled, and the elements themselves are clearly directly connected (see, e.g., Fig 2) but there is no additional description regarding detecting or indicating a difference between elements which are directly connected and elements which are differently (not directly) connected.  For at least these reasons, the applicant’s amended claims are determined to include new matter.

Response to Arguments
Applicant’s arguments with respect to the instant have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s arguments.
The applicant identifies that the elements described by the prior art as “disk drives” are not directly coupled to each other.  The examiner notes that the applicant’s disclosed “storage devices” (e.g., Fig 1:131,111) are illustrated as being directly connected to each other, but the actual storage/memory elements drawn as being explicitly separate from an included controller do not appear to be directly connected.  With this in mind, the examiner notes that although Klughart et al. (see, e.g., Fig 1) does not draw a line around the controller and storage capacity (i.e., disk drive) to indicate their functional integration they are clearly paired and these paired elements are directly connected: a first PTDDC/disk pair is directly connected to a second PTDDC/disk pair (see, e.g., Klughart:Fig 1).  Further, although Klughart expressly describes determining if storage space is local (see, e.g., Klughart:Fig 25:2502), this is not a determination or indication of if the LDD (illustrated as being directly connected) is directly coupled.  For at least these reasons, the applicant’s arguments are not persuasive.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137